                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


                                   )
HYEWOONG YOON,                     )
                                   )
                   Plaintiff,      )
                                   )
v.                                 )    Civil Action No. 19-10278-PBS
                                   )
SEYONG LEE a/k/a SE-YEON LEE a/k/a )
SE YEON LEE a/k/a SE Y. LEE a/k/a  )
SE-Y. LEE,                         )
                                   )
                   Defendant       )
                                   )

                                    )
HYEWOONG YOON,                      )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )   Civil Action No. 19-10280-PBS
                                    )
JUHYNG LEE a/k/a JU-HYUNG LEE a/k/a )
JU HYUNG LEE a/k/a JU-H LEE a/k/a   )
JU H. LEE,                          )
                                    )
                  Defendant         )
                                    )

                                    )
HYEWOONG YOON,                      )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )   Civil Action No. 19-10281-PBS
                                    )
KOREAN BROADCASTING SYSTEM          )
                                    )
                  Defendant         )
                                    )

          ASSENTED-TO MOTION FOR LEAVE TO FILE REPLY
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
       Defendants respectfully move this Court for leave to file a short reply memorandum in

support of their (now consolidated) motions to dismiss. Defendants believe that a reply

memorandum will help clarify a few significant issues and assist the Court in resolving the

motions. Defendants will address a couple of points raised in the Plaintiff’s Opposition that they

did not reasonably anticipate at the time they filed their motions to dismiss. In addition, pursuant

to the Court’s June 3, 2019 Order (Dkt. # 18), Defendants will address the basis for diversity

jurisdiction, which Plaintiff failed to address in his Opposition.

       WHEREFORE, Defendants respectfully request that the Court allow this Motion and

permit them to file a reply memorandum in support of their motion to dismiss the complaints.


                                                      Respectfully submitted,

                                                      KOREAN BROADCASTING SYSTEM,
                                                      SEYEON LEE, and
                                                      JUHYUNG LEE


                                                      /s/ Douglas S. Brooks
                                                      Douglas S. Brooks (BBO No. 636697)
                                                      Joseph B. Hernandez (BBO No. 704223)
                                                      LibbyHoopes, P.C.
                                                      399 Boylston Street
                                                      Boston, MA 02116
                                                      (617) 338-9300
                                                      dbrooks@libbyhoopes.com
                                                      jhernandez@libbyhoopes.com


Dated: June 12, 2019




                                                  2
                LOCAL RULES 7.1(a) CERTIFICATE OF COMPLIANCE

        I hereby certify that Court for Defendants conferred with counsel for the Plaintiff in a
good-faith effort to resolve or narrow the issues raised by this Motion pursuant to Local Rule
7.1(a). Counsel for the Plaintiff assents to this Motion.

                                                      /s/ Douglas S. Brooks
                                                      Douglas S. Brooks


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on June 12, 2019.

                                                      /s/ Douglas S. Brooks
                                                      Douglas S. Brooks (BBO No. 636697)
                                                      Joseph B. Hernandez (BBO No. 704223)
                                                      LibbyHoopes, P.C.
                                                      399 Boylston Street
                                                      Boston, MA 02116
                                                      (617) 338-9300
                                                      dbrooks@libbyhoopes.com
                                                      jhernandez@libbyhoopes.com




                                                 3
